DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 7-9, 11-19 and 22 are pending and rejected. Claims 6, 10, and 20-21 are withdrawn. Claims 1, 17, 19, and 22 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 19, the claim requires forming a film having a k value of 4 or less, however, there is insufficient support for this limitation in the specification. Paragraph 0050 of the instant specification provides examples of k values of about 4, 3.1, and 3.23, however, the claimed range has no lower limit. Note MPEP 2163.05(III): With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. Therefore, since the claimed range has no lower limit, the range is considered to include new matter. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie, US 2012/0009802 A1 and Liang, US 2016/0244879 A1.
	Regarding claims 1 and 22, LaVoie teaches a method of depositing a material on a surface of a substrate (abstract), the method comprising the steps of: 
(a) providing the substrate within a reaction chamber (0011); 
(b) providing a symmetric-structured precursor within the reaction chamber, wherein the symmetric-structured precursor is adsorbed on the surface of the substrate to form an adsorbed species (introducing a first reactant such as a silicon oxide or silicon nitride precursor, into the reaction chamber under conditions allowing the first reactant to adsorb onto the substrate surface, 0004 and 0011, such that it will form an adsorbed species, where the silicon nitride precursor includes dimethyldimethoxysilane (DMDMOS), 0174, which meets the requirements of claim 4 indicating it is a symmetric-structured precursor); 
(c) purging the reaction chamber after providing the symmetric-structured precursor (where at the conclusion of operation A of exposing the substrate to the dielectric (silicon nitride) precursor pulse, operation B is provided where an oxidant flows and serves to purge the chamber of precursor, 0175 and Fig. 16); and 
(d) exposing the adsorbed species to an activated species (where after purging the precursor is reacted on the substrate surface to form a portion of the dielectric film by applying a plasma to drive the reaction of the adsorbed dielectric precursor, 0176 and Fig. 16, where plasma is applied during the flow of the oxidant which results in forming a plasma activated reactant species from the gas phase, 0044, 0053-0054, and Fig. 16, such that the oxidant will become activated using the plasma to provide an activated species to react with the adsorbed species on the substrate).
	LaVoie does not specifically teach that the adsorbed species will be cleaved on the surface of the substrate by the activated species, however, since the adsorbed species is reacted with the activated species as required by claim 1, where claim 9 indicates that plasma can be provided during step (d), the resulting process is also expected to cleave the adsorbed species on the surface of the substrate to form a cleaved adsorbed species in the form of the reacted film. According to MPEP 2112.01(I), “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Further, since LaVoie teaches using DMDMOS in forming a silicon nitride film (0174), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the reaction between the adsorbed species and the activated species will result in cleaving a portion of the adsorbed species from the surface because the reaction results in a SiN film, indicating that it does not contain oxygen, carbon, or hydrogen which are present in the DMDMOS precursor, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the oxygen, carbon, and hydrogen portions of the precursor are cleaved from the surface so as to provide the SiN film. 
	As to the pressure of the process, LaVoie further provides examples of process pressures ranging from 1-4 Torr (Table 1, Table 2, Table 4, and Table 5), i.e. about 133-533 Pa. They teach that deposition parameters that may be adjusted to tune the film properties include pressure (0148). 
	They do not teach using a pressure within the claimed range. LaVoie teaches that a portion of the film can be deposited by PECVD (0038). 
	Liang teaches a method for a cyclical deposition and curing process using cyclic sequential deposition and curing (abstract). They teach introducing one or more precursors to a substrate processing region of a deposition chamber to deposit a dielectric layer over features formed on a substrate (0029 and Fig. 1). They teach that examples of the dielectric material precursors are silicon-containing precursors such as dimethyldimethoxysilane (0029). They teach that the one or more precursors may also include hydrogen-, oxygen-, nitrogen-containing compounds or combinations thereof (0030). They teach that during the process the pressure in the processing region of the chamber may be maintained at between about 0.1 Torr to about 10 Torr (0030). They teach applying plasma to the silicon-containing precursor while the substrate is in the processing chamber and then stopping precursor flow and removing gases from the chamber to provide films such as silicon nitrides (0033-0034), where since the film is deposited by flowing one or more precursor gases using plasma it is considered to be a PECVD process. Therefore, Liang teaches that a PECVD deposition process or vapor deposition process using DMDMOS as a precursor can be performed using a pressure in the range of 1 to 10 Torr.
	From the teachings of Liang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of LaVoie to have used a pressure in the range of 1-10 Torr (133-1333 Pa) because Liang indicates that such a pressure is suitable for vapor deposition of DMDMOS for a silicon nitride film by PECVD, where LaVoie indicates that CVD can also be used in their process suggesting that the pressure for the CFD and CVD process can be the same such that it will be expected to provide a desirable pressure range for the deposition of the film. Therefore, LaVoie in view of Liang suggest using a pressure overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reaction chamber pressure to be within the claimed range because LaVoie teaches that the pressure of the deposition process can be adjusted to tune the desired film properties, indicating that the pressure can be optimized to provide the desired film. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claims 2-4, 14, and 15, LaVoie in view of Liang suggests the process of instant claim 1. As discussed above, LaVoie teaches using DMDMOS as the symmetric-structured precursor (0174), which is indicated as having symmetry across a horizontal plane in paragraph 0033 of the instant specification, indicating it is symmetrical across a horizontal axis. Further, DMDMOS comprises oxygen and meets the requirements of claim 4. DMDMOS also comprises a Si-O bond, a silicon, and an organic group, i.e. methyl groups. 
	Regarding claim 5, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches that plasma ignited in the plasma activation phase may be formed directly above the substrate surface or alternatively it can be remotely generated outside of the main reaction chamber (0107 and Fig. 13), indicating that the activated species can be formed in the reaction chamber, i.e. by being formed directly above the substrate surface. 
	Regarding claim 7, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches that any gas may be used for forming the plasma, where an inert gas such as argon or helium may be used, or the reactant gas such as oxygen or ammonia may be used, or a sweep gas such as nitrogen can be used, or combinations of the gases may be used (0108). They depict flowing an inert gas continuously throughout the process in addition to the reactant gas, which can be an oxidant (Fig. 1 and Fig. 16). Therefore, the gas for forming the activated species can comprise argon, helium, or both argon and helium since a combination of gases can be used.
	Regarding claim 8, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches using DMDMOS in forming a silicon nitride film (0174). They teach igniting a hydrogen plasma during SiN film deposition may reduce carbon residue in the SiN film so they teach exposing the substrate to a hydrogen plasma treatment (0119-0120). They teach that hydrogen may be mixed with helium or argon (0120). They teach performing plasma treatment after the plasma activation phase (0055-0056, 0113-0114, and Fig. 3). Therefore, since they teach using DMDMOS for forming a silicon nitride film where it is desirable to expose such a film to a hydrogen plasma, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed a hydrogen plasma treatment so as to provide the activated hydrogen species after the plasma activation step where the hydrogen species activated by the plasma cleaves the carbon remaining from the DMDMOS precursor so as to reduce carbon residue in the SiN film and since the hydrogen treatment removes carbon from the film, the activated species formed from the hydrogen gas are also considered to cleave the adsorbed species on the surface of the substrate as it will cleave carbon from the film that is adsorbed on the surface.
	Regarding claim 9, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches using a plasma generator to provide intermittent pulses of plasma energy during a plasma activation phase (0156 and Fig. 9). They teach that the pulsed plasma may enhance step coverage by reducing a directionality of ion bombardment in comparison to a continuous plasma which may reduce ion bombardment damage to the substrate (0156 and 0215). They teach controlling the plasma energy by controlling a plasma power pulse timing (0215). Therefore, LaVoie teaches using a plasma generator to provide pulsed plasma to reduce damage to the substrate compared to continuous plasma.
	Regarding claim 11, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further provides an exposure sequence where the dielectric precursor is provided while the oxidant is continuously flowed and a plasma is applied after a purge of the dielectric precursor (0175 and Fig. 16). They teach that the oxidant is initially delivered to the reaction chamber and its flow is established prior to delivery of the dielectric precursor (0171). They teach reactor is again purged after plasma exposure (0177 and Fig. 16). Therefore, they provide a precursor flow that is the same as Fig. 1 of the instant specification, which is described as a PEALD process in paragraph 0014 of the instant specification. Therefore, the process of LaVoie in view of Liang is considered to be a PEALD process. 
	Regarding claim 12, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches purging the reactor after plasma exposure (0177 and Fig. 16), indicating that the reaction chamber is purged after step (d).
	Regarding claim 13, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches that a reactant gas, i.e. oxidant, is continuously fed to the reaction chamber during steps (a) through (d) (Fig. 16).
	Regarding claim 16, L LaVoie in view of Liang suggests the process of instant claim 15. LaVoie further teaches using DMDMOS in forming a silicon nitride film (0174). As discussed above for claims 7 and 8, they also teach using plasma activated argon, helium, and hydrogen forming the activated species, where the hydrogen plasma removed residual carbon from the film. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the reaction of the activated species with the adsorbed DMDMOS precursor will result in cleaving the organic group because LaVoie indicates that DMDMOS is used to form silicon nitride, which does not contain organic species, and further they teach using hydrogen plasma to remove carbon such that the carbon in the organic groups will be removed from the adsorbed species.
	Regarding claim 17, LaVoie in view of Liang suggests the process of instant claim 1, where LaVoie teaches using DMDMOS as the precursor. 
	Liang further teaches using silicon-containing precursors such as dimethyldimethoxysilane (DMDMS or DMDMOS) and tetramethyl-diethoxy-disiloxane (TMDDSO, understood to be tetramethyl-1,3,-diethoxydisiloxane), where the films deposited include silicon nitride (0029-0030 and 0034). 
	From the teachings of Liang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used TMDDSO as an alternative to DMDMOS because Liang teaches that it is a suitable silicon-containing precursor for the vapor deposition of silicon nitride as an alternative to DMDMOS such that it will be expected to provide a suitable precursor for the deposition of the silicon nitride film.
	Regarding claim 18, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches that the process can be conducted at relatively low temperature such as between about 20 and 400°C, which permits deposition in the context of a temperature sensitive process (0072). Therefore, they teach conducting the deposition process at a temperature range overlapping the claimed range, where since the process is conducted in a reaction chamber at such a temperature, the reaction chamber is also understood to be at that temperature. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Liang also teaches depositing the film at a temperature in the range of about 30°C and about 80°C (0031).
	Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, from the teachings of LaVoie in view of Liang it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reaction chamber temperature to be within the claimed range unless there is evidence indicating that the temperature is critical.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaVoie in view of Liang as applied to claim 1 above, and further in view of Andideh, US 2003/0077921 A1.
	Regarding claim 19, LaVoie in view of Liang suggests the process of instant claim 1. LaVoie further teaches using DMDMOS in the deposition of a silicon nitride film (0174). They also teach depositing silicon oxide films (0004). They teach repeating deposition steps to form the desired film (0004, 0010, 0011, 0056, 0177, and Fig. 16). They teach that the number of times the process is repeated depends on the desired total thickness of the film (0183). Therefore, they teach repeating steps (a) through (d) until a desired thickness of the film is achieved, and where since the substrate is provided in the reaction chamber during the process step (a) will be repeated by not removing the substrate from the chamber when repeating the process. 
	LaVoie further teaches that the process can be varied to control the dielectric constant between the ranges of about 2.5 to 10, where things like increased carbon dopant may decrease the dielectric constant (0185). 
Liang teaches that the silicon-containing precursors such as DMDMS (DMDMOS) can be used to deposit films such as silicon oxides, silicon nitrides, silicon carbides, silicon carbon nitrides, etc. (0034). 
They do not teach depositing a film having a dielectric constant within the claimed range specifically using DMDMOS or a precursor meeting the claimed requirements.
Andideh teaches carbon doped oxide deposition by providing a substrate and introducing oxygen to a carbon doped oxide precursor in the presence of the substrate (abstract). They teach that the process is used to deposit CDO materials having a dielectric constant that is less than about 3 for low-k materials that can act as an ILD (0017). They teach depositing the films using a gas mixture that includes a CDO precursor and a deposition enhancing gas such as oxygen along with an inert gas (0020). They teach that the CDO precursor supplies a source of carbon and silicon, where an example includes dimethyldimethoxysilane (0021). They teach that such precursors result in a CDO material with a dielectric constant that is less than about 3 (0021). They teach that the deposition pressure ranges between about 2.0 Torr and about 10.0 Torr (0024).
From the teachings of Andideh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of LaVoie in view of Liang to have used DMDMOS as a precursor for depositing a carbon-doped silicon oxide film with a dielectric constant of less than about 3 because LaVoie indicates that carbon-doped silicon oxide films can be formed where the process can be controlled to provide dielectric constants ranging from 2.5-10, Liang teaches that DMDMOS can be used to deposit silicon nitride or silicon oxide films, and Andideh indicates that DMDMOS can be used to form a CDO film with a dielectric constant less than about 3 where such a film is desirable for use as an ILD such that it will be expected to provide the desired and predictable result of forming a carbon-doped silicon oxide (CDO) film having a desirable dielectric constant for use as an ILD film. Therefore, in the process of LaVoie in view of Liang and Andideh the dielectric constant of the film will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejection has been modified to include the new references of Liang and Andideh.
In light of the amendment to claim 19, the previous 112(b) rejection has been withdrawn, however, a new 112(a) rejection has been made over the newly added range of 4 or less. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718